Citation Nr: 0948612	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  08-28 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for chronic lumbar 
strain.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for a stomach disorder, 
claimed as a peptic ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to July 
1998 and from February 2002 to June 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.  The Veteran appeared for 
a Board hearing in October 2009.

As a preliminary matter, the Board notes that a claim for 
service connection for a gastrointestinal bleed was 
previously denied in an April 1999 rating decision.  That 
claimed disability, however, is fundamentally different than 
the currently claimed stomach disorder, as the Veteran has 
now asserted that he has a peptic ulcer.  In this regard, the 
Board notes that, in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two 
claims must be considered independently.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  Accordingly, the 
current claim for service connection for a stomach disorder 
will be considered on a de novo basis.

Also, as discussed at the October 2009 Board hearing, the 
issue of service connection for tinnitus is referred to the 
RO for appropriate action.

The claim for service connection for a stomach disorder, 
claimed as a peptic ulcer, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran has a current diagnosis of chronic lumbar 
strain, and the Board finds competent evidence linking this 
disability to service.

2.  The Veteran does not have a left ear hearing loss 
disability for VA purposes.


CONCLUSIONS OF LAW

1.  Chronic lumbar strain was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).

2.  Left ear hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing the existence 
of a present disability; in-service incurrence or aggravation 
of a disease or injury; and a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis and such 
organic neurological disorders as sensorineural hearing loss, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

II.  Chronic lumbar strain

In this case, as documented in a July 2006 VA spine 
examination report and in the transcript of the October 2009 
Board hearing, the Veteran has asserted that he currently has 
chronic lumbar strain that resulted from riding in a bouncing 
vehicle frequently in rough terrain and wearing a vest with 
metal plates in it.  

A review of the Veteran's service treatment records reflects 
that he complained of low back pain in March and August of 
1995, during his first period of service.  In August 1995, he 
reported low back pain off and on for one year.  The records 
from the Veteran's second period of service do not show 
complaints of, or treatment for, low back pain.  The Board 
notes, however, that the records do not include either a 
separation examination report or a corresponding Report of 
Medical History.

The Veteran filed his claim for service connection for 
chronic lumbar strain in June 2006, shortly after his 
separation from active military service in that same month.  
Approximately one month later, in July 2006, he underwent a 
VA spine examination.  Symptoms shown upon examination 
included forward flexion to 80 degrees, extension to 15 
degrees, bilateral lateral flexion to 20 degrees, and 
rotation to 25 degrees.  These findings reflect limitation of 
all lower back motions, as 38 C.F.R. § 4.71a (Plate V) 
indicates that normal range of motion of the thoracolumbar 
spine encompasses flexion to 90 degrees and extension, 
bilateral lateral flexion, and bilateral rotation to 30 
degrees.  The examiner rendered a diagnosis of chronic lumbar 
strain.

The Board acknowledges that the July 2006 VA examiner did not 
provide an opinion as to the etiology of the Veteran's 
diagnosed chronic lumbar strain.  The Board, however, notes 
the extremely brief lapse of time between the Veteran's 
separation from his second period of service, his claim, and 
the VA examination findings.  The Board also notes that there 
is no evidence, such as a separation Report of Medical 
History, contradicting the Veteran's contentions of 
continuity of low back symptomatology since service.  These 
contentions must accordingly be considered competent and 
credible evidence of continuity of symptomatology.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) 
(holding the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).  
Finally, the Board notes that the Veteran's DD Form 214 from 
his second period of service indicates that his area of 
specialty was motor transport, a fact which is consistent 
with his lay reports of discomfort from using body armor and 
riding in a truck in rough terrain.

In summary, the combination of a chronic lumbar strain 
diagnosis very soon after service and the Veteran's own 
competent and credible lay assertions render it more likely 
than not that his diagnosis is attributable to service.  
Accordingly, service connection is warranted for chronic 
lumbar strain, and this claim is granted in full.

III.  Left ear hearing loss

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

While the Veteran's service treatment records contain several 
audiograms, none showed pure tone thresholds above 20 
decibels at any of the Hertz levels addressed by 38 C.F.R. 
§ 3.385; there was also no Maryland CNC testing during 
service.  Subsequent to service, a July 2006 VA audiological 
examination revealed findings entirely within normal limits, 
with no pure tone threshold findings in excess of 20 decibels 
and bilateral speech recognition scores of 100 percent.  The 
examiner characterized both sets of results as being within 
normal limits.  

In summary, there is no competent evidence whatsoever of a 
left ear hearing loss disability, as defined by 38 C.F.R. 
§ 3.385.  The only evidence supporting the Veteran's claim in 
this regard is his own lay testimony, as indicated in the 
October 2009 VA examination report.   The Veteran, however, 
has not been shown to possess the requisite audiological or 
medical training, expertise, or credentials needed to render 
a diagnosis of a hearing loss disability for VA purposes.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for left ear hearing 
loss, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in June 2006, prior 
to the date of the issuance of the appealed rating decision.  
In this letter, the Veteran was also notified of VA's 
practices in assigning disability evaluations and effective 
dates for those evaluations.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  As noted above, the 
claim for service connection for chronic lumbar strain is 
being granted, thus eliminating the need for additional 
evidentiary development, and the Veteran has not described 
any treatment for left ear hearing loss beyond that already 
documented in the claims file.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Additionally, the Veteran was afforded 
VA examinations in July 2006 that were fully adequate for the 
purposes of addressing the nature and etiology of the claimed 
disorders.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for chronic lumbar strain 
is granted.

Entitlement to service connection for left ear hearing loss 
is denied.


REMAND

The Board has reviewed the Veteran's service treatment 
records from both periods of service and finds that he 
underwent extensive upper gastrointestinal treatment, 
including laser surgery of the upper gastrointestinal tract 
for bleeding in October 1997 and treatment for an ulcer in 
July 2005.  In the report of a July 2006 VA upper 
gastrointestinal examination report, the examiner noted the 
Veteran's in-service treatment history but indicated that at 
both times the lesions were cauterized.  The examiner further 
noted that the Veteran was not on any current treatment and 
did not have current nausea, vomiting, weight loss, 
hematemesis, heartburn, or recurrence of bleeding.

That notwithstanding, the Veteran's October 2009 VA hearing 
testimony calls into question whether his gastrointestinal 
disability picture has fully resolved.  He described current 
stomach cramps and dark stools.  Also, he reported two or 
three instances of VA treatment subsequent to service, 
including an emergency room visit, but there is no 
documentation of such treatment in the claims file.  
Additional development is thus needed, including obtaining 
records of the noted VA treatment and affording the Veteran a 
further VA gastrointestinal examination to more fully 
ascertain the nature and etiology of his claimed disability

Accordingly, the case is REMANDED for the following action:

1.  The Baltimore VA Medical Center 
should be contacted, and all records of 
medical treatment obtained.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  Then, the Veteran should be afforded 
a VA gastrointestinal examination, with 
an appropriate examiner, to determine the 
nature and etiology of the claimed 
stomach disorder.  The Veteran's claims 
file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
stomach disorder.  For each diagnosed 
disorder, the examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that the 
disorder is etiologically related to the 
Veteran's periods of active service.  If 
no disorders are currently shown, the 
examiner should further provide an 
opinion as to whether the Veteran had a 
stomach disorder, now resolved, at any 
time during or after June 2006.  If this 
question is answered in the affirmative, 
the examiner should provide a further 
opinion as to whether the now-resolved 
disorder was at least as likely as not 
etiologically related to service.  See 
McClain v. Nicholson, 21 Vet App 319 
(2007).

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the Veteran's claim for 
service connection for a stomach 
disorder, claimed as a peptic ulcer, 
should be readjudicated, with 
consideration of McClain v. Nicholson.  
If the determination remains adverse to 
the Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


